DETAILED ACTION
Status of Claims
This is a first action on the merits in response to the application filed on 01/11/2021.
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 08/10/2022, is in
compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure
statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 further recites “generating, by a miner node of the first edge node, a plurality of blocks corresponding to the first transaction request.” It is unclear what a miner node of the first edge node is. Is it any miner node of the first blockchain or a specific miner node that is linked with the first edge node? The specification repeats the same language as the limitation in paragraph [0032]: “As an example, after the first edge node receives the first transaction request, miner nodes of the first edge node may first generate a plurality of blocks corresponding to the first transaction request, and then the miner nodes of the first edge node may validate the plurality of blocks corresponding to the first transaction request.” For the examination purpose, the limitation is interpreted as “generating, by a miner node of the first blockchain, a plurality of blocks corresponding to the first transaction request.”
	Claim 3 recites “determining the at least one target notary node from the notary nodes ranked in terms of trust degree according to a preset criterion.” It is unclear whether the preset criterion is the same preset criterion as recited in the limitation of “wherein, determining, by the notary node group, at least one target notary node according to a preset criterion comprises.”
	Claim 4 recites “obtaining a PageRank (PR) value corresponding to each notary node of the notary node group by means of a PageRank algorithm by combining the trusted notary nodes and historical record information.” First, it is unclear whether the trusted notary nodes are the same trusted notary nodes that each notary node votes for and whether the historical record information is the same historical record information related to each notary node. Second, what is also unclear is the manner of obtaining a PR value via a PageRank algorithm by combining the trusted notary nodes and historical record information. The trusted notary nodes are the devices and it is unclear how to calculate a PR value via a PR algorithm by combining the devices and historical record information.
	Claim 9 recites “broadcasting, by the at least one target notary node, a validation result of the first edge node to miner nodes in the first edge node; mining, by the miner nodes in the first edge node, …; updating, by the miner nodes in the first edge node, …; broadcasting, by the at least one target notary node, a validation result of the second node to miner nodes in the second edge node; mining, by the miner nodes in the second edge node, …; updating, by the miner nodes in the second edge node, data accordingly.” The first edge node or the second edge node is a single node. It is unclear how multiple miner nodes are contained in a single edge node. For the examination purpose, the miner nodes in the first edge node is interpreted as the miner nodes in the first blockchain, and the miner nodes in the second edge node is interpreted as the miner nodes in the second blockchain.
	Claims 4 and 10-11 are rejected because they depend on the rejected claim 3.
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-9, 12-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. (WO 2021023200 A1) in view of ROY et al. (US 20220094555 A1), and further in view of GUO et al. (US 20190347657 A1).
Claims 1, 12, 15, and 20:
	LIU discloses the following:
	a.	one or more processors, one or more memories, and a communication bus configured to couple the one ore more processors and the one or more memories; wherein the one or more memories store one or more instructions, and when executed by the one ore more processors, the instructions cause the one or more processors to. (See page 5, 3rd paragraph, “[a]ccording to another aspect of the embodiments of the present invention, there is provided a computing device, including: one or more processors; a memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be Executed by one or more processors, and the one or more programs include instructions for executing the method according to the
embodiment of the present invention”; page 8, 5th paragraph, “FIG. 4 shows a schematic diagram of a computing device 400 according to an embodiment of the present invention. As shown in FIG. 4, in a basic configuration 402, the computing device 400 typically includes a system memory 406 and one or more processors 404. The memory bus 408 may be used for communication  between the processor 404 and the system memory 406”; and page 9, 1st paragraph.)
	b.	receiving, by a first edge node of a first blockchain, a first transaction request. (See page 9, 3rd paragraph, “[i]n step S510, the first blockchain node 312 receives the cross-chain transaction transaction. The cross-chain transaction transaction is generated by the first client device 311. In some embodiments, the cross-chain transaction transaction received by the first blockchain node 312 may be sent by the first client device 311, or may be broadcast by other first blockchain nodes 312,” and page 13, 8th paragraph, “In step S810, the first client device 311 generates a cross-chain transaction transaction. Then, in step S820, the first client device 311 sends the cross-chain transaction transaction to the first blockchain node 312.”)
	c.	generating, by the first edge node, a block on the first transaction request. (See page 13, and 9th paragraph, “[t]he first blockchain node 312 receives the cross-chain transaction transaction, and may generate a block including the cross-chain transaction transaction in step S830, and sign the block.”)
	d.	sending, by the first edge node, the first transaction request to a notary node group that the first transaction request is in a signed block. (See page 9, 7th paragraph, “[t]hen, in step S520, the first blockchain node 312 sends the received cross-chain transaction transaction to the notary node 331, so that the notary node 331 verifies the cross-chain transaction transaction, and the cross-chain transaction transaction is verified after the verification is passed”; page 10, 8th paragraph, “[i]t should be noted that according to the embodiment of the present invention, in the first blockchain system 310, when the first blockchain node 312 sends a transaction [cross-chain transaction transaction or the first transaction transaction] to the notary node 331, it can choose One notary node 331 can send it, or it can be broadcast to multiple notary nodes 331, which is not limited in the present invention. Among them, the first blockchain node 312 may sign the generated block, and then send the block signed by the first blockchain node. In addition, the notary node 331 may also sign the received and verified block, and then return the block signed by the notary node 331”; and page 13, 9th paragraph, “[t]he first blockchain node 312 receives the cross-chain transaction transaction, and may generate a block including the cross-chain transaction transaction in step S830, and sign the block. Next, in step S840, the first blockchain node 312 sends the block including the cross-chain transaction transaction signed by the first blockchain node 312 to the notary node 331.”)
	e.	performing, by the at least one target notary node, a second validation on the first edge node and a second edge node of a second blockchain corresponding to the first transaction request. (See page 9, 10th paragraph, “[a]fter the notary node 331 receives the block including the cross-chain transaction transaction, it can parse the block and verify the data contained in the block, thereby realizing the verification of the cross-chain transaction transaction. Understandably, the data contained in the block is a series of transactions. In various embodiments, the notary node 331 may verify the legality and/or validity of the transaction”; page 11, 4th paragraph; page 13, 10th paragraph, “[i]n step S850, the notary node 331 verifies the block including the cross-chain transaction, and signs the block after the verification is passed. Next, in step S860, in the case that all notary nodes exceeding a predetermined ratio sign the block, the notary node 331 sends the second transaction transaction related to the second blockchain 323 in the cross-chain transaction to the second Block chain node 322”; and page 14, 1st paragraph. These citations indicate that the notary node verifies the cross-chain transaction associated with devices/nodes on two different blockchains. Sending a transaction associated with the validated cross-chain transaction to a node of the second blockchain suggests that the node of the second blockchain is qualified/validated to receive the transaction.)
	f.	setting up, by the first edge node, a cross-chain communication with the second edge node depending on the first transaction request to complete a cross-chain transaction corresponding to the first transaction request on condition that the first edge node and the second edge node pass the second validation. (See page 9, 10th paragraph; page 11, 12th-13th paragraphs, “[t]hen, in step S720, the notary node 331 may verify the cross-chain transaction transaction, and after the verification is passed, send the second transaction transaction related to the second blockchain 323 in the cross-chain transaction transaction to the second blockchain Node 322”; page 12, 9th paragraph, “[c]orrespondingly, the notary node 331 may also receive the first transaction transaction related to the first blockchain 313 in the cross-chain transaction transaction sent by the first blockchain node 312 in step S750,” page 13, 10th paragraph; and page 14, 4th-5th paragraphs, “[n]ext, in step S823, the first blockchain node 312 sends the block including the first transaction signed by the first blockchain node 312 to the notary node 331.”)
	LIU does not explicitly discloses the following:
	performing, by the first edge node, a first validation on the first transaction request; 
	determining, by the notary node group, at least one target notary node according to a preset criterion; and
	sending a cross-chain validation result of the first transaction request to the first edge node.
	However, GUO discloses performing, by the first edge node, a first validation on the first transaction request. (See Fig. 2; paragraphs [0046]-[0047]; and paragraph [0049], “[w]hen each first node device receiving the cross-chain resource transfer request, the first node device may send an acknowledgment message to other first node devices when determining that the cross-chain resource transfer request conforms to a preset condition [for example, authenticating that the initiation node device is valid or authenticating that running logic is met]. Further, when each first node device receives a preset quantity of acknowledgment messages, the first node device may generate a contract, generate a new block based on the cross-chain resource transfer request and information about the contract, and when the block is generated, return a first block finish message to the logical node device.”)
	LIU discloses creating a block by a node of the first blockchain after a cross-chain transaction is received. GUO discloses validating the received cross-chain transaction by a node of the first blockchain and creating a block. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of GUO in the LIU system. Moreover, in order to create a new block associated with the cross-chain transaction and improve the reliability of the LIU system, one of ordinary skill in the art would have been motivated to validate the received transaction, so that the newly generated block includes a validated transaction. The block with the validated transactions can be immutably stored to the blockchain. 
	The combination of Cramer and Herbert discloses the claimed invention but does not explicitly disclose the following:
	determining, by the notary node group, at least one target notary node according to a preset criterion; and
	sending a cross-chain validation result of the first transaction request to the first edge node.
	ROY discloses the following:
	a.	determining, by the notary node group, at least one target notary node (i.e., a validator device) according to a preset criterion; performing, by the target notary node, a validation on the first node/device and the second node/device. (See Fig. 1; paragraph [0030], “[i]t may be noted that the validation system 102 may control any validator device of the plurality of validator devices 104 based on availability of a particular validator device. In accordance with an embodiment, the validation system 102 may receive a request from the first transaction participant device 110 to select the first validator device 104A for the validation of the first transaction 116A and the second transaction 116B of the cross-blockchain transaction 116A-116D”; paragraph [0033], “[i]n accordance with an embodiment, the validation system 102 may control the first validator device 104A to apply the extended smart contract for the verification of the first transaction 116A and the second transaction 116B, and transmit the generated transaction validation result associated with the first transaction 116A and the second transaction 116B to the respective plurality of blockchains”; and paragraphs [0070]-[0072], “[i]n accordance with an embodiment, the validation processor 306A may be configured to select the first validator device 104A from the plurality of validator devices 104 for validation of the cross-blockchain transaction 116A-116D received from the plurality of blockchains 304. In some embodiments, the validation system 306 may select the first validator device 104A based on the availability of the first validator device 104A from the plurality of validator devices 306B…. For example, the application of the extended smart contract may ensure that the amount paid by the first user 110A via the first transaction participant device 110 satisfies a predefined amount as specified in the extended smart contract. Moreover, the application of the extended smart contract may also ensure that the online store of the second user 112A associated with the second transaction participant device 112 has the pre-ordered book available for shipment. Thus, the first validator device 104A of the plurality of validator devices 306B may apply the extended smart contract to verify the validity of the cross-blockchain transaction 116A-116D.”)
	b.	sending a cross-chain validation result of the first transaction request to the first edge node. (See Fig. 3C and paragraphs [0075]-[0076], “[t]he transaction validation result may indicate that the application of the extended smart contract on the cross-blockchain transaction is validated [successful or positive] or invalidated [unsuccessful or negative]…. At 336, the transaction validation result may be transmitted. In accordance with an embodiment, the validation processor 306A of the validation system 306 may be configured to transmit the transaction validation result [i.e. generated at 334] to the plurality of blockchains 304, such as the first blockchain 106 and the second blockchain 108.”)
 	LIU discloses validating the received cross-chain transaction by a notary node. ROY discloses selecting a validator device from a plurality of validator devices for validating the received cross-chain transaction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of ROY in the LIU system as modified. Moreover, in order to improve the reliability and practicality of the LIU system as modified, one of ordinary skill in the art would have been motivated to select a trusted notary node to validate the received transaction and to send the validation result to the nodes, so that the system may minimize frauds or cheating by a dishonest validator device and that the nodes may perform tasks based on the received validation result.

Claims 2 and 13:
	LIU in view of ROY and GUO discloses the limitations shown above.
	LIU discloses generating, by the first edge node, a block corresponding to the first transaction request. (See page 13, 9th paragraph, “[t]he first blockchain node 312 receives the cross-chain transaction transaction, and may generate a block including the cross-chain transaction transaction in step S830, and sign the block. Next, in step S840, the first blockchain node 312 sends the block including the cross-chain transaction transaction signed by the first blockchain node 312 to the notary node 331.”)
	GUO discloses generating, by a miner node, a plurality of blocks corresponding to the first transaction request; and validating, by the miner node, the plurality of blocks corresponding to the first transaction request. (See Fig. 2; paragraphs [0047]-[0049], “[s]pecifically, the first node device may obtain all information in a block header of a first block from a configured first block chain, obtain a block header feature value of the first block based on all the information in the block header of the first block, calculate a feature value of a cross-chain resource transfer request [which may further include information about the contract and other information of the first account such as a remaining account resource quantity] to be stored into a block body of a second block, to obtain a block body feature value of the second block, and further store the block header feature value of the first block, the block body feature value of the second block [which may further include a version number, a difficulty value, and a timestamp] into a block header of the second block; and store the cross-chain resource transfer request [which may further include the information about the contract and the other information of the first account] into the block body of the second block to generate the second block, so that the second block and the first block are related by using the block header feature value of the first block.” One of ordinary skill in the art knows that the blocks in a blockchain are created by the miners and validated by the full nodes including miners to reach a consensus.)
	LIU discloses creating a block by a node of the first blockchain after a cross-chain transaction is received. GUO discloses creating and validating a plurality of blocks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of GUO in the LIU system. Moreover, in order to improve the reliability of the LIU system, one of ordinary skill in the art would have been motivated to create and validate the blocks, so that the system ensures that the newly generated blocks are validated. The blocks of transactions can be immutably stored to the blockchain. 

Claims 5 and 17:
	LIU in view of ROY and GUO discloses the limitations shown above.
	LIU further discloses the following:
	a.	validating, by the at least one target notary node, the first edge node according to the request message content and user signature corresponding to the first edge node. (See page 9, 10th paragraph, “[a]fter the notary node 331 receives the block including the cross-chain transaction transaction, it can parse the block and verify the data contained in the block, thereby realizing the verification of the cross-chain transaction transaction. Understandably, the data contained in the block is a series of transactions. In various embodiments, the notary node 331 may verify the legality and/or validity of the transaction. For example, the notary node 331 can verify whether the transaction transaction has a legal client device signature and/or blockchain node
signature, and can also verify whether the payer in the transaction transaction has sufficient assets to make payment, and so on.”)
	b.	qualifying, by the at least one target notary node, that the second edge node of the second blockchain corresponding to the first transaction request. (See page 13, 10th paragraph, “[n]ext, in step S860, in the case that all notary nodes exceeding a predetermined ratio sign the block, the notary node 331 sends the second transaction transaction related to the second blockchain 323 in the cross-chain transaction to the second Block chain node 322.” Sending a transaction associated with the validated cross-chain transaction to a node of the second blockchain indicates that the node of the second blockchain is qualified to receive the transaction.)

Claim 6:
	LIU in view of ROY and GUO discloses the limitations shown above.
	LIU discloses validating the block associated with cross-chain transaction based on the consensus and qualifying a node. (See page 9, 10th paragraph and page 13, 10th paragraph, “[n]ext, in step S860, in the case that all notary nodes exceeding a predetermined ratio sign the block, the notary node 331 sends the second transaction transaction related to the second blockchain 323 in the cross-chain transaction to the second Block chain node 322.”)
	GUO discloses validating a transaction depending on a Practical Byzantine Fault Tolerance (PBFT) consensus mechanism. (See paragraph [0049], “[i]n an example, the preset quantity is a quantity [or a number] of node devices that has been configured and that reaches a requirement of a consensus. A specific value of the preset quantity is not limited in an embodiment of the disclosure. A PBFT-based block chain system is used as an example. A quantity of all block chain node devices corresponding to one block chain system is 3f+1, and the preset quantity may be a positive integer greater than or equal to 2f+1 and less than or equal to 3f+1, where f is any positive integer.”)
	LIU discloses creating a block by a node of the first blockchain after a cross-chain transaction is received. GUO discloses creating and validating a plurality of blocks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of GUO in the LIU system. Moreover, in order to improve the reliability of the LIU system, one of ordinary skill in the art would have been motivated to implement a PBFT consensus mechanism to validate the transaction, so that the credibility and reliability of executing the events are improved.

Claim 8:
	LIU in view of ROY and GUO discloses the limitations shown above.
	LIU discloses forwarding, by the first edge node, its transaction to the second edge node to be notary node group; forwarding, by the notary node group, a transaction to the second edge node. (See page 9, 7th paragraph, “[t]hen, in step S520, the first blockchain node 312 sends the received cross-chain transaction transaction to the notary node 331, so that the notary node 331 verifies the cross-chain transaction transaction, and the cross-chain transaction transaction is verified after the verification is passed”; page 10, 8th paragraph; and page 13, 10th paragraph, “[n]ext, in step S860, in the case that all notary nodes exceeding a predetermined ratio sign the block, the notary node 331 sends the second transaction transaction related to the second blockchain 323 in the cross-chain transaction to the second Block chain node 322.”)
	ROY discloses the following:
	a.	forwarding, by the first edge node, its costs to-be-paid to the second edge node to the notary node group. (See Fig. 1 and paragraph [0029], “[i]n accordance with an embodiment, the first transaction 116A may be associated with placing a pre-paid order [for example, in form of cryptocurrency] for the purchase of the book. The placing of the pre-paid order may be initiated as the first transaction 116A by the first transaction participant device 110 of the first blockchain 106. Thus, the validation system 102 may receive the first transaction 116A from the first transaction participant device 110 for the validation.”)
	b.	forwarding, by the second edge node, its services to-be-provided to the first edge node to the notary node group. (See Fig. 1 and paragraph [0029], “[s]imilarly, the validation system 102 may receive processing of the placed pre-paid order as the second transaction 116B via the second transaction participant device 112 of the second blockchain 108. In some embodiments, the first transaction 116A and the second transaction 116B may further include information related to a destination of each of the first transaction 116A and the second transaction 116B. For example, the first transaction 116A may include the information that the first transaction 116A may be required at the second blockchain 108. Similarly, the second transaction 116B may include the information that the second transaction 116B may be required at the first blockchain 106”; and paragraph [0072].)
	c.	forwarding, by notary node group, the services to the first edge node; and forwarding, by notary node group, the costs to the second edge node. (See Fig. 1; paragraph [0021]; “[t]he cross-blockchain transaction 116A-116D may include a first transaction 116A, a second transaction 116B, a third transaction 116C, and a fourth transaction 116D. In an embodiment, the first transaction 116A and the third transaction 116C may be a first set of transactions that may be transmitted and received, respectively, by the first transaction participant device 110 of the first blockchain 106. On the other hand, the second transaction 116B and the fourth transaction 116D may be a second set of transactions that may be transmitted and received, respectively, by the second transaction participant device 112 of the second blockchain 108”; paragraph [0029], “[i]n accordance with an embodiment, the first transaction 116A may be associated with placing a pre-paid order [for example, in form of cryptocurrency] for the purchase of the book. The placing of the pre-paid order may be initiated as the first transaction 116A by the first transaction participant device 110 of the first blockchain 106. Thus, the validation system 102 may receive the first transaction 116A from the first transaction participant device 110 for the validation. Similarly, the validation system 102 may receive processing of the placed pre-paid order as the second transaction 116B via the second transaction participant device 112 of the second blockchain 108”; and paragraph [0072], “[m]oreover, the application of the extended smart contract may also ensure that the online store of the second user 112A associated with the second transaction participant device 112 has the pre-ordered book available for shipment.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of ROY in the LIU system. Moreover, in order to improve the reliability of the LIU system, one of ordinary skill in the art would have been motivated to enable the participants to transfer/receive the order/service to/from the notary nodes, so that the transactions can be validated by the notary nodes before the payment is settled and the service is provided.  

Claim 9:
	LIU in view of ROY and GUO discloses the limitations shown above.
	ROY discloses the following:
	a.	broadcasting, by the at least one target notary node, a validation result of the first edge node to miner nodes in the first edge node; broadcasting, by the at least one target notary node, a validation result of the second edge node to miner nodes in the second edge node. (See Fig. 3C and paragraph [0076], “[a]t 336, the transaction validation result may be transmitted. In accordance with an embodiment, the validation processor 306A of the validation system 306 may be configured to transmit the transaction validation result [i.e. generated at 334] to the plurality of blockchains 304, such as the first blockchain 106 and the second blockchain 108.”)
	b.	mining, by the miner nodes (i.e., consensus devices of the first blockchain), a block on the first blockchain based on the validation result of the first edge node; mining, by the miner nodes (i.e., consensus devices of the second blockchain), a block on the second blockchain based on the validation result of the second edge node. (See Fig. 1; paragraph [0020], “[f]urthermore, the environment 100 may further include a plurality of blockchains, such as a first blockchain 106 and a second blockchain 108. The first blockchain 106 may include a first set of consensus devices 106A-106N. Moreover, the second blockchain 108 may include a second set of consensus devices 108A-108N”;  and paragraph [0076], “[i]n some embodiments, the transaction validation result signed with the group signature may be shared with the first set of consensus devices 106A-106N and the second set of consensus devices 108A-108N. The consensus devices may verify the validation [i.e. performed by the first validator device 104A] based on the group signature.”)
	c.	updating, by the miner nodes of the first blockchain, data accordingly; updating, by the miner nodes of the second blockchain, data accordingly. (See Fig. 1; paragraph [0020]; paragraph [0077], “[i]n some embodiments, the nodes [i.e. corresponding to the cross-blockchain transaction] of the first blockchain 106 and the second blockchain 108 may be updated based on the successful transaction validation result [received at 336] which is signed with the assigned group signature.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of ROY in the LIU system. Moreover, in order to improve the reliability and practicality of the LIU system, one of ordinary skill in the art would have been motivated to send the validation result to the nodes, to validate the received validation result, and to store/update data based on the validated result, so that the nodes of the blockchains can perform tasks based on the received validation result and that the information associated with the validated result can be recorded/updated by the nodes. These features improve the reliability and practicality of the system.
	
Claim 14:
	LIU in view of ROY and GUO discloses the limitations shown above.
	ROY further discloses receiving a cross-chain validation result of the first transaction request and updating local data depending on the cross-chain validation result. (See Fig. 3C and paragraphs [0076]-[0077], “[a]t 336, the transaction validation result may be transmitted. In accordance with an embodiment, the validation processor 306A of the validation system 306 may be configured to transmit the transaction validation result [i.e. generated at 334] to the plurality of blockchains 304, such as the first blockchain 106 and the second blockchain 108…. In some embodiments, the nodes [i.e. corresponding to the cross-blockchain transaction] of the first blockchain 106 and the second blockchain 108 may be updated based on the successful transaction validation result [received at 336] which is signed with the assigned group signature.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of ROY in the LIU system. Moreover, in order to improve the practicality of the LIU system, one of ordinary skill in the art would have been motivated to send the validation result to the nodes, so that the nodes can perform tasks based on the received validation result. This feature makes the system more practicable.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. (WO 2021023200 A1) in view of ROY et al. (US 20220094555 A1), and further in view of GUO et al. (US 20190347657 A1) and WANG et al. (CN 109819022 A).
Claims 3 and 16:
	LIU in view of ROY and GUO discloses the limitations shown above.
	LIU discloses the notary group comprising a plurality of notary nodes. (See page 7, 6th paragraph, “[t]he notary blockchain system may include notary nodes. The notarization node stores a notarization block chain maintained by the notarization block chain system, and the notarization block chain may include at least block chain data maintained by each sub-block chain system in the multi-block chain system 300. In an embodiment according to the present invention, notary nodes can be voted together by blockchain nodes in multiple sub-blockchain systems.”)
	ROY discloses determining, by the notary node group, at lest one target notary node (i.e., a validator device) according to a present criterion. (See Fig. 1; and paragraphs [0070]-[0072], “[i]n accordance with an embodiment, the validation processor 306A may be configured to select the first validator device 104A from the plurality of validator devices 104 for validation of the cross-blockchain transaction 116A-116D received from the plurality of blockchains 304. In some embodiments, the validation system 306 may select the first validator device 104A based on the availability of the first validator device 104A from the plurality of validator devices 306B.”)
	None of LIU, ROY, and GUO explicitly discloses the following:
	performing a trust degree rank on the notary nodes of the notary node group to obtain notary nodes ranked in terms of trust degree according to a voting result and credit historical information corresponding to each notary node of the notary node group; and 
	determining the at least one target notary node from the notary nodes ranked in terms of trust degree according to a preset criterion; wherein, the preset criterion comprises at least one notary node has a trust degree higher than a first ranking threshold among the notary nodes ranked in a descending order of the trust degree.
	However, WANG discloses performing a trust degree rank on the notary nodes of the notary node group to obtain notary nodes ranked in terms of trust degree according to a voting result and credit historical information corresponding to each notary node of the notary node group and determining the at least one target notary node from the notary nodes ranked in terms of trust degree according to a preset criterion; wherein, the preset criterion comprises at least one notary node has a trust degree higher than a first ranking threshold among the notary nodes ranked in a descending order of the trust degree. (See page 3, the one before the last paragraph to page 4, 3rd paragraph. These paragraphs describe that the voting nodes vote for notary nodes among the candidate nodes. The candidate nodes will be ranked based on the voting results that are calculated by a statistical formula. Only a certain percentage of those top candidate nodes on the rank list may be selected as notary nodes. The credit status of the candidate nodes is a parameter of the statistical formula. The candidate nodes with “credible” as credit status have the highest opportunity to be selected.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of WANG in the LIU system as modified. Moreover, in order to improve the reliability of the LIU system as modified, one of ordinary skill in the art would have been motivated to implement a voting protocol for selecting a trusted notary node to validate the received transaction, so that the system may minimize frauds or cheating by a dishonest notary node.
	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. (WO 2021023200 A1) in view of ROY et al. (US 20220094555 A1), and further in view of GUO et al. (US 20190347657 A1), WANG et al. (CN 109819022 A), and ZHU et al. (CN 107730262 A).
Claim 4:
	LIU in view of ROY, GUO, and WANG discloses the limitations shown above.
	LIU discloses the notary group comprising a plurality of notary nodes. (See page 7, 6th paragraph, “[t]he notary blockchain system may include notary nodes. The notarization node stores a notarization block chain maintained by the notarization block chain system, and the notarization block chain may include at least block chain data maintained by each sub-block chain system in the multi-block chain system 300. In an embodiment according to the present invention, notary nodes can be voted together by blockchain nodes in multiple sub-blockchain systems.”)
	WANG further discloses voting, by each nodes of the node group, for its trusted candidate nodes; obtaining, by the nodes, historical record information related to each candidate node; taking the calculated values of the candidate nodes as the trust degree of the candidate nodes; and ranking the candidate nodes according to the trusted degrees of the candidate nodes. (See page 3, the one before the last paragraph to page 4, 3rd paragraph. These paragraphs describe that the voting nodes vote for notary nodes among the candidate nodes. The candidate nodes will be ranked based on the voting results that are calculated by a statistical formula. Only a certain percentage of those top candidate nodes on the rank list may be selected as notary nodes. The credit status/history of the candidate nodes is a parameter of the statistical formula. The candidate nodes with “credible” as credit status have the highest opportunity to be selected.)
	None of LIU, ROY, GUO, and WANG explicitly discloses obtaining a RageRank (PR) value corresponding to each notary node of the notary node group by means of a PageRank algorithm by combining the trusted notary nodes and historical record information and taking the PR values as the trusted degrees of the notary nodes.
	However, ZHU discloses obtaining a RageRank (PR) value corresponding to each node of the candidate nodes by means of a PageRank algorithm by combining the candidate nodes and historical record information and taking the PR values as the weighted degrees of the candidate nodes. (See page 3, 14th paragraph, “[a]ccording to PageRank iteration more new algorithm, the node score value for propagating the fraud each node of graph of a relation is carried out Iteration updates, until obtaining final node score value during iteration convergence; Wherein, each node in graph of a relation is propagated in the fraud Weight is propagated in the fraud associated in iteration renewal process, true according to the risk of fraud attribute of the transaction data where the node Fixed, if the higher grade of the risk of fraud attribute, it is higher that weight is propagated in the fraud”; page 6; 2nd-3rd paragraph, “[a]s PageRank is similar, the fraud in payment account scene is excavated also by numerous history big datas, By ‘ballot’ of the fraud degree propagated by money transfer transactions, the fraud degree for hiding fraudster is thrown by known fraudster to realize Ticket, so as to which the high payment account of degree of fraud is mined out.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of ZHU in the LIU system as modified. Moreover, in order to improve the reliability of the LIU system as modified, one of ordinary skill in the art would have been motivated to implement RageRank algorithm for evaluating the notary nodes, so that the system may minimize frauds or cheating by a dishonest notary node.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. (WO 2021023200 A1) in view of ROY et al. (US 20220094555 A1), and further in view of GUO et al. (US 20190347657 A1) and WU et al. (WO 2021108978 A1).
Claims 7 and 18:
	LIU in view of ROY and GUO discloses the limitations shown above.
	LIU discloses the notary group comprising a plurality of notary nodes. (See page 7, 6th paragraph, “[t]he notary blockchain system may include notary nodes. The notarization node stores a notarization block chain maintained by the notarization block chain system, and the notarization block chain may include at least block chain data maintained by each sub-block chain system in the multi-block chain system 300. In an embodiment according to the present invention, notary nodes can be voted together by blockchain nodes in multiple sub-blockchain systems.”)
	ROY discloses notary nodes associated with different entities/blockchains. (See Fig. 1 and paragraph [0030].)
	None of LIU, ROY, and GUO discloses obtaining, by the notary node group, trusted nodes pushed by a plurality of service providers on condition that the notary nodes of the notary node group are insufficient to meet an expected quantity, before determining the at least one target notary node; determining, by the notary node group, at least one target trusted node for each service provider from the trusted nodes according to sizes of the service providers; and adding, by the notary node group, the at least one target trusted node for each service provider to the notary node group as a notary node.
	However, WU discloses obtaining, by the notary node group, candidate nodes pushed by service provider(s) on condition that the notary nodes of the notary node group are insufficient to meet an expected quantity, before determining the at least one target notary node; determining, by the notary node group, at least one target trusted node for a service provider from the trusted nodes according to sizes of the service provider; and adding, by the notary node group, the at least one target trusted node for each service provider to the notary node group as a notary node. (See page 4, 2nd-3rd paragraphs, “[a]n obtaining unit, configured to obtain information of N candidate nodes in the blockchain system, where the information of the candidate nodes includes the historical service quality score of the candidate node. The construction unit is used to select M validator nodes from the N candidate nodes to form the validator node set of the target block according to the historical service quality scores of the candidate nodes; where N and M are both positive integers, and M Less than or
equal to N,” and page 9, 2nd paragraph, “[a]fter removal, one place in the set of validator nodes will be free. Therefore, the electronic device obtains X candidates The node with the highest score among the rest of the nodes except the set of validator nodes, and the obtained node is added to the set of validator nodes, which not only fills the vacancy of the set of validator nodes, but also fills in the validators that come in The service quality of the node among the remaining nodes is the best, and the set of validator nodes is further optimized for better service.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of WU in the LIU system as modified. Moreover, in order to improve the reliability of the LIU system as modified, one of ordinary skill in the art would have been motivated to add the trusted notary nodes for the service providers, so that the transactions associated with the service provider can be validated by the selected/added notary nodes.
	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. (WO 2021023200 A1) in view of ROY et al. (US 20220094555 A1), and further in view of GUO et al. (US 20190347657 A1), WANG et al. (CN 109819022 A), and Rothwell et al. (US 9401142 B1).
Claim 10:
	LIU in view of ROY, GUO, and WANG discloses the limitations shown above.
	ROY discloses removing the notary nodes with the trust degrees lower than a trust level from the notary node group on condition that the first transaction request is the Nth transaction request obtained by the first edge node and N is odd, after determining the at least one target node from the notary nodes according to the preset criterion. (See paragraph [0018], “[t]he validation system may remove the first validator device based on failure of the verification of the integrity of the first validator device for the validation performed on the cross-blockchain transaction. Furthermore, the validation system may re-configure or re-setup the validation system with other validator devices of the plurality of validator devices. The other validator devices may be different from the first validator device that may be removed from the plurality of validator devices” and paragraph [0030]. The cross-chain transaction could be the Nth transaction and N is odd.)
	WANG discloses the following a trust degree rank on the notary nodes of the notary node group. (See page 3, the one before the last paragraph to page 4, 3rd paragraph.)
	None of LIU, ROY, GUO, and WANG discloses removing the notary nodes with the trust degrees lower than a second ranking threshold. 
	However, Rothwell discloses removing the notary nodes with the trust degrees lower than a second ranking threshold. (See col 10, line 65 – col 11, line 8, “[i]n some implementations, the validator confidence scoring engine 210 automatically removes validators from a crowdsourced validation job if confidence scores for those validators falls below a first confidence threshold.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Rothwell in the LIU system as modified. Moreover, in order to improve the reliability of the LIU system as modified, one of ordinary skill in the art would have been motivated to remove the unqualified or untrusted notary nodes from the notary node group, so that the system may minimize frauds or cheating by a dishonest notary nodes.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. (WO 2021023200 A1) in view of ROY et al. (US 20220094555 A1), and further in view of GUO et al. (US 20190347657 A1), WANG et al. (CN 109819022 A), and IRVINE et al. (WO 2019170814 A1).
Claim 11:
	LIU in view of ROY, GUO, and WANG discloses the limitations shown above.
	ROY discloses removing the notary nodes from the notary node group, after determining the at least one target notary node from the notary nodes according to the preset criterion. (See paragraph [0018] and paragraph [0030].)
	WANG discloses the following a trust degree rank on the notary nodes of the notary node group. (See page 3, the one before the last paragraph to page 4, 3rd paragraph.)
	None of LIU, ROY, GUO, and WANG discloses removing all notary nodes from the notary node group on condition that the first transaction request is the Nth transaction request obtained by the first edge node and N is even, after determining the at least one target notary node from the notary nodes ranked in terms of trust degree according to the preset criterion.
	IRVINE discloses removing all notary nodes from the notary node group on condition that the first transaction request is the Nth transaction request obtained by a device and N is even, after determining the at least one target notary node from the notary nodes. (See page 6, lines 1-20, “[t]he
respective initiator computer creates a temporary payment transaction
consensus sub-network comprising a set of validation nodes acceptable to
both the payor and the payee; the set of validation nodes comprises fewer
than all of the plurality of nodes in the payment network.” The validation nodes are selected only for one payment transaction and should be removed from the temporary payment transaction consensus sub-network. The payment transaction could be the Nth transaction and N is even.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of IRVINE in the LIU system as modified. Moreover, in order to improve the reliability of the LIU system as modified, one of ordinary skill in the art would have been motivated to remove all notary nodes from the notary node group after a task is completed, so that the system can select a different set of notary nodes based on the different transactions’ requirement.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. (WO 2021023200 A1) in view of ROY et al. (US 20220094555 A1), and further in view of GUO et al. (US 20190347657 A1), WANG et al. (CN 109819022 A), Rothwell et al. (US 9401142 B1), and IRVINE et al. (WO 2019170814 A1).
Claim 19:
	LIU in view of ROY, and GUO discloses the limitations shown above.
	ROY discloses removing the notary nodes with the trust degrees lower than a trust level from the notary node group on condition that the first transaction request is the Nth transaction request obtained by the first edge node and N is odd, after determining the at least one target node from the notary nodes according to the preset criterion. (See paragraph [0018], “[t]he validation system may remove the first validator device based on failure of the verification of the integrity of the first validator device for the validation performed on the cross-blockchain transaction. Furthermore, the validation system may re-configure or re-setup the validation system with other validator devices of the plurality of validator devices. The other validator devices may be different from the first validator device that may be removed from the plurality of validator devices” and paragraph [0030]. The cross-chain transaction could be the Nth transaction and N is odd.)
	None of LIU, ROY, and GUO explicitly discloses the following:
	removing the notary nodes with the trust degrees lower than a second ranking threshold;
	removing all notary nodes from the notary node group on condition that the first transaction request is the Nth transaction request obtained by the first edge node and N is even, after determining the at least one target notary node from the notary nodes ranked in terms of trust degree according to the preset criterion.
	WANG discloses a trust degree rank on the notary nodes of the notary node group. (See page 3, the one before the last paragraph to page 4, 3rd paragraph.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of WANG in the LIU system as modified. Moreover, in order to improve the reliability of the LIU system as modified, one of ordinary skill in the art would have been motivated to implement a voting protocol for selecting a trusted notary node to validate the received transaction, so that the system may minimize frauds or cheating by a dishonest notary node.
	The combination of LIU, ROY, GUO, and WANG discloses the claimed invention but does not explicitly disclose the following:
	removing the notary nodes with the trust degrees lower than a second ranking threshold;
	removing all notary nodes from the notary node group on condition that the first transaction request is the Nth transaction request obtained by the first edge node and N is even, after determining the at least one target notary node from the notary nodes ranked in terms of trust degree according to the preset criterion.
	Rothwell discloses removing the notary nodes with the trust degrees lower than a second ranking threshold. (See col 10, line 65 – col 11, line 8, “[i]n some implementations, the validator confidence scoring engine 210 automatically removes validators from a crowdsourced validation job if confidence scores for those validators falls below a first confidence threshold.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Rothwell in the LIU system as modified. Moreover, in order to improve the reliability of the LIU system as modified, one of ordinary skill in the art would have been motivated to remove the unqualified or untrusted notary nodes from the notary node group, so that the system may minimize frauds or cheating by a dishonest notary nodes.
	The combination of LIU, ROY, GUO, WANG, and Rothwell discloses the claimed invention but does not explicitly disclose removing all notary nodes from the notary node group on condition that the first transaction request is the Nth transaction request obtained by the first edge node and N is even, after determining the at least one target notary node from the notary nodes ranked in terms of trust degree according to the preset criterion.
	IRVINE discloses removing all notary nodes from the notary node group on condition that the first transaction request is the Nth transaction request obtained by a device and N is even, after determining the at least one target notary node from the notary nodes. (See page 6, lines 1-20, “[t]he
respective initiator computer creates a temporary payment transaction
consensus sub-network comprising a set of validation nodes acceptable to
both the payor and the payee; the set of validation nodes comprises fewer
than all of the plurality of nodes in the payment network.” The validation nodes are selected only for one payment transaction and should be removed from the temporary payment transaction consensus sub-network. The payment transaction could be the Nth transaction and N is even.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of IRVINE in the LIU system as modified. Moreover, in order to improve the reliability of the LIU system as modified, one of ordinary skill in the art would have been motivated to remove all notary nodes from the notary node group after a task is completed, so that the system can select a different set of notary nodes based on the different transactions’ requirement.

Conclusion
The prior art, made of record and not relied upon, is considered pertinent to the applicant’s disclosure.
CHEN et al. (CN 112491846 A) disclose a cross-chain blockchain communication method and device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D./Examiner, Art Unit 3685          

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685